TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00755-CR



                                 Salome Hernandez, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
     NO. D-1-DC-12-301897, THE HONORABLE JIM CORONADO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Salome Hernandez seeks to appeal from a judgment of conviction for

burglary of a habitation. See Tex. Penal Code § 30.02. The trial court has certified that this is a

plea-bargain case and Hernandez has no right of appeal. Accordingly, the appeal is dismissed for

want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________
                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: November 22, 2013

Do Not Publish